Gilbert, J.
1. 'The right to use so much of the timber on the tract of land as might he needed to carry on mining operations will confer the right to use only so much timber as is reasonably necessary to be used in direct connection with such mining operations, and at such times as the same may be required for such uses. Under the deed in question title to the timber was not conveyed. Georgia Iron Ore Co. v. Jones, 152 Ga. 849 (111 S. E. 372); Sun Lumber Co. v. Nelson Fuel Co., 88 W. Va. 61 (106 S. E. 41).
2. The court did not err in refusing an injunction.

Judgment affirmed.


All the Justices concur.

Colley & Colley and Horace & Frank Holden, for plaintiffs.
William Wynne and W. A. Slaton, for defendant.